Citation Nr: 1042943	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for 
chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran retired after serving over 20 years on active 
service.  Her last period of active service was from February 
1988 to February 2000.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, in which service connection for CFS was denied.  An 
April 2004 Decision Review Officer (DRO) decision granted service 
connection for CFS, with a 0 percent evaluation, effective May 5, 
2003.  

A January 2007 supplemental statement of the case (SSOC) granted 
the Veteran a 10 percent rating for CFS, effective September 14, 
2005.  Following a June 2008 Board remand of the current issue 
for additional development, in July 2009 the Board essentially 
split the Veteran's then-claim of an evaluation in excess of 10 
percent prior to and after September 14, 2005, into two claims.  
Regarding the claim for an evaluation in excess of 10 percent 
prior to and after September 14, 2005, the July 2009 Board 
decision granted the Veteran a 40 percent evaluation, effective 
May 5, 2003, and regarding the claim for an evaluation in excess 
of 40 percent for CFS the Board remanded the claim so that VA 
could attempt to obtain private medical records relating to the 
Veteran's treatment for CFS.  

Thus, the issue has been recharacterized to comport to the 
evidence of record and development of the Veteran's case.  

As noted in the July 2009 Board remand, VA treatment records and 
the September 2008 VA examination report reveal that the 
Veteran's service-connected anemia is active.  A claim for an 
increased evaluation for her service-connected anemia is 
again inferred and referred to the RO for appropriate 
action.





FINDING OF FACT

The competent evidence of record establishes that the Veteran's 
CFS is productive of no more than debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms which 
are nearly constant and restrict routine daily activities to 50 
to 75 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four weeks but 
less than six weeks total duration per year.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent 
for CFS have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected CFS is a "downstream" issue.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. 
Cir. Apr. 5, 2007).  Notwithstanding, the RO provided the 
appellant with pre-adjudication notice with regard to entitlement 
to service connection in a May 2003 letter.  Post adjudication 
notice, including that concerning the issue of establishing 
higher evaluations and effective dates, was provided by letters 
in March 2006 and July 2009.  The claim was subsequently 
readjudicated in a June 2010 SSOC, following the provision of 
notice.  The Veteran has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, including private medical records, 
and afforded the Veteran adequate medical examinations and 
opinions as to the severity of her disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.




Analysis

The Veteran seeks an initial evaluation in excess of 40 percent 
for CFS.  

The April 2004 DRO decision granted the Veteran service 
connection for CFS, with a 0 percent evaluation, effective May 5, 
2003, under 38 C.F.R. § 4.88b, DC 6354.  The Veteran's evaluation 
was subsequently increased to 10 percent disabling effective 
September 14, 2005, in a January 2007 SSOC, and 40 percent 
disabling in the July 2009 Board decision, effective May 5, 2003, 
under the same diagnostic code.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Under Diagnostic Code 6354, a 40 percent evaluation is 
contemplated for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), or 
a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four weeks but 
less than six weeks total duration per year.  38 C.F.R. § 4.88b, 
DC 6354.  A 60 percent evaluation is contemplated for 
debilitating fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of other 
signs and symptoms which are nearly constant and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
Id.  A 100 percent evaluation is contemplated for debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self care.  Id.  

A note following the criteria directs that, for the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.88b, DC 6354.  

The July 2009 Board decision evaluated all of the relevant VA and 
private medical evidence and lay evidence, including the 
Veteran's contentions, in determining that a 40 percent 
evaluation for CFS was warranted before and after September 14, 
2005.  The Board remanded the Veteran's claim of an evaluation in 
excess of 40 percent for CFS so that the RO/AMC could attempt to 
obtain private medical treatment records, which may have 
relevance to her claim.  In October 2009 the RO/AMC did receive 
private treatment records; however these records in no way relate 
to treatment of the Veteran's CFS and, instead, note treatment 
for things such as facial lesions, low back pain, and menopause.  

As the July 2009 Board decision evaluated all of the relevant 
medical and lay evidence of record in determining that a 40 
percent evaluation for CFS was warranted, and no other relevant 
evidence, either medical or lay, has been received since the July 
2009 Board decision, there is no need for the Board to again re-
evaluate the evidence which was thoroughly discussed and 
evaluated in the July 2009 Board decision.  Thus, because there 
is no medical evidence of record indicating that the Veteran's 
CFS manifests debilitating fatigue, cognitive impairments (such 
as inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which are nearly constant 
and restrict routine daily activities to less than 50 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least six weeks total duration 
per year, a 60 percent rating for CFS is not warranted.  See 38 
C.F.R. § 4.88b, DC 6354. 

The Veteran genuinely believes that the severity of her CFS 
merits a higher rating.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of her 
service-connected disability, and her views are of no probative 
value.  And, even if her opinion, and those provided by his 
friends and family, were entitled to be accorded some probative 
value, it is far outweighed by the detailed opinions provided by 
the VA medical professionals, which show that the criteria for a 
rating in excess of 40 percent for CFS have not been met.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 
Vet. App. 49; 38 U.S.C.A. § 5107(b).

At no time during the pendency of this claim has the Veteran's 
CFS met or nearly approximated the criteria for a rating in 
excess of 40 percent and staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for CFS is not 
warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Nor does the Veteran qualify for extra-schedular consideration 
for her service-connected CFS.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  The very symptoms described and the findings made by 
the various health professionals are the symptoms included in the 
criteria found in the rating schedule for CFS. When the Veteran's 
symptoms and the effects of her CFS are compared to the criteria 
in the ratings schedule, the rating accurately reflects the level 
of severity of her CFS disability and referral for extra-
schedular consideration is not warranted.  


ORDER

Entitlement to an initial evaluation greater than 40 percent for 
chronic fatigue syndrome (CFS) is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


